 


110 HR 4575 IH: To reduce temporarily the duty on certain reusable grocery bags.
U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4575 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2007 
Mr. Berman introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To reduce temporarily the duty on certain reusable grocery bags. 
 
 
1.Certain reusable grocery bags 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.01Reusable bags, of polypropylene (provided for in subheading 4202.92.90, 6307.90.98, or 3923.29.00), principally used to carry food or beverages purchased in grocery stores, supermarkets, and pharmacies3%No changeNo changeOn or before 12/31/2010    .  
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act.  
 
